Exhibit 10.5
 
 
 

 
 
ASSIGNMENT OF STOCK


FOR VALUABLE CONSIDERATION, Accelera Innovations, Inc. (“Assignor”), a Delaware
corporation, hereby irrevocably assigns, sells, transfers and otherwise conveys
to Blaise J. Wolfrum, M.D. (“Assignee”), an Illinois resident, the following
property, effective upon delivery to Assignee:
 
One Hundred (100%) of the shares of stock of Behavioral Health Care Associates,
Ltd., an Illinois company, and any and all instruments or evidences of said
Stock in Behavioral Health Care Associates, Ltd. which may exist in any form
whatsoever.
 
 
Assignor hereby acknowledges that this assignment is free and clear of any
liens, encumbrances, adverse claims or defenses against full payment, right of
set-off, restrictions on transferability, absolute, and irrevocable, without
reservation or retention of any interest whatsoever by Assignor.
 
After the effective date, Assignor will take all such further actions, execute
and deliver all such further documents and do all other acts and things as
Assignee may reasonably request for the purpose of carrying out and documenting
the intent of this Agreement
 


Assignor is the owner of the property described above, that the property is free
from all encumbrances and that Assignor has the right to assign, sell, transfer
or otherwise convey the property to Buyer.  Assignor represents and warrants
that the Stock are the only issued and outstanding interests in BHCA.  Assignor
agrees to warrant and defend the sale of the property to Assignee against any
and all persons who claim title to the property described above.  This
Assignment shall bind Assignor and benefit Assignee and its successors and
assigns.
 
Assignor has the full right, corporate power and lawful authority to convey the
same and interests herein and, upon conveyance thereof hereunder, Assignee will
have acquired good and marketable title to and a valid and perfected ownership
interest in property, free and clear of any adverse claim or restrictions on
transferability.
 
Assignor agrees to pay, and shall defend, indemnify and hold harmless Assignee
from and against any and all costs, expenses, losses, damages, claims, and
liabilities, suffered or sustained by Assignee with respect to the transactions
contemplated in this Agreement, arising out of or resulting from any breach of
Assignor’s representations and warranties and covenants contained herein,
arising out of or resulting from any action taken by Assignor.
 
Assignee shall be entitled, in addition to such other relief as may be granted,
to an award of all of its reasonable costs and expenses, including, but not
limited to, expert fees, and reasonable attorneys’ fees incurred in connection
with any breach of this Agreement.

 
Exhibit 10.5 -- Page 1

--------------------------------------------------------------------------------

 
 
 
Assignor has received fair consideration and reasonably equivalent value from
Assignee in exchange for this Assignment.


THIS ASSIGNMENT IS MADE AS OF NOVEMBER 20, 2013


ACCELERA INNOVATIONS, INC.




       /s/ Geoffrey Thompson                                  
By:  Geoffrey Thompson
Its:  Chairman of the Board of Directors






ACCEPTANCE OF ASSIGNMENT:


BLAISE J. WOLFRUM, M.D.
 
 


          /s/ Blaise J. Wolfrum M.D.                        
By:  Blaise J. Wolfrum, M.D.
 

 
Exhibit 10.5 -- Page 2

--------------------------------------------------------------------------------

 
